Citation Nr: 1115198	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1. Entitlement to service connection for seizures with headaches.

2. Entitlement to a compensable evaluation for rhinitis and sinusitis with dyspnea. 

3. Entitlement to service connection for asbestosis. 

4. Entitlement to service connection for arthritis of the left hip, including secondary to a service-connected bilateral foot disability.

5. Entitlement to service connection for arthritis of the right hip, including secondary to a service-connected bilateral foot disability.

6. Entitlement to service connection for arthritis of the neck, including secondary to service-connected lumbar spondylosis. 

7. Entitlement to service connection for arthritis of the left ankle, including secondary to a service-connected bilateral foot disability.

8. Entitlement to service connection for arthritis of the right ankle, including secondary to a service-connected bilateral foot disability.

9. Entitlement to service connection for arthritis of the left knee, including secondary to a service-connected bilateral foot disability.

10. Entitlement to service connection for arthritis of the right knee, including secondary to a service-connected bilateral foot disability.

11.  Entitlement to service connection for carpal tunnel syndrome, left upper extremity. 

12. Entitlement to service connection for carpal tunnel syndrome, right upper extremity.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to July 1968, and from August 1969 up until his retirement in July 1993.          

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. In light of recent assertions advanced by the Veteran's representative, the Board has amended the claims for service connection for several types of joint arthritis to include the theory of secondary service connection, i.e., whether claimed disability is causally related to an already service-connected disability. Since the Board is remanding each of these claims for further development, there is no resultant detriment to the Veteran in considering the expanded issues on appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).

The Veteran was also previously scheduled to attend a hearing before a Veterans Law Judge at the Board's Central Office in Washington, D.C., but in January 2010 cancelled this proceeding in advance of the scheduled hearing date.  

The Board presently decides the claim for service connection for seizures with headaches. The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The condition of seizures with headaches was not incurred or aggravated during active military service. 


CONCLUSION OF LAW

The criteria are not met to establish service connection for seizures with headaches. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010);           38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through the VCAA notice correspondence dated from June 2004, the RO/AMC notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) on the claim being decided.         The VCAA notice further indicated the joint obligation between VA and                  the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi,          16 Vet. App. 183, 186-87 (2002). While there is no indication of notification concerning both the disability rating and effective date elements of a pending claim for benefits consistent with the holding in the Dingess/Hartman decision, as the underlying claim for service connection is being denied on the merits, the absence of notice on this subject has had no prejudicial effect upon adjudicating the appeal. See Bernard v. Brown, supra. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,              the VCAA notice correspondence dated from June 2004 was issued prior to the August 2005 rating decision on appeal, and thus comported with the definition of timely notice. 

The RO has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs), service personnel records, and VA and private outpatient treatment records. The Veteran has undergone VA medical examination. See 38 C.F.R. § 3.159(c)(4). In support of his claim, the Veteran provided several personal statements. While a Central Office hearing before the Board was previously scheduled, he cancelled this proceeding       in advance of the scheduled date. There is no indication of any further evidence or information that has not already been obtained. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances,       no further action is necessary to assist the appellant.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Service Connection 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter              is required to support the claim. 38 C.F.R. § 3.303(b).

As reflected in service medical history, the March 1982 letter from a military physician states that he had been treating the Veteran since September 1981,     when at that time the Veteran had experienced a generalized seizure preceded by uncontrollable movement of his right arm. The Veteran had undergone a CAT scan of the head and EEG, both of which were normal, and was being treated with medication. He had no further episodes of seizures. It was recommended that         the Veteran not be given ship duty until seizure free with medication for five years. 

There is no notation as to headaches, or instances of seizures on the Veteran's report of separation examination. 

Records of VA outpatient treatment dating back to October 2003 for psychiatric evaluation pertain to the unrelated condition of a diagnosed adjustment disorder with mixed emotional features. It is notable however, that during a mental health evaluation the Veteran indicated that he had not had any seizures since 1980.

In correspondence received in September 2004, the Veteran indicated that during service in September 1981 he experienced a focal seizure, and subsequently remained in limited duty status until February 1983. He was treated with Dilantin during this period. According to the Veteran, he had a similar episode while stationed in Hawaii in March 1986 that was diagnosed as job-related stress. He also noted having previously had complaints of headaches on the right side and back side of his head.

The Veteran underwent a VA Compensation and Pension examination in May 2005. For the condition of headaches with seizures, the Veteran gave a history in 1981 of the onset of acute loss of consciousness with amnesia with evaluation by his medical department revealing positive findings of focal seizure. He now described associated tension headaches with naproxen therapy at rest. The Veteran denied recent recurrence of seizure activity. He noted no recent functional impairment in association or time lost from work. Objectively, a neurologic exam revealed no abnormalities. The diagnosis given was resolution of seizure activity with intermittent recurrent tension headaches. 

Having reviewed and analyzed the preceding, the Board is of the opinion that there is no current disability encompassed by the condition of seizures with headaches for which service connection may be granted. This determination is reached upon considering the evidence at hand as it pertains to the claimed disability, when evaluated as two distinct conditions -- one being claimed seizures, and the other, headaches. Initially, as to the claimed seizures, the crucial element of any claim for service connection which has not been substantiated as to this particular condition is the element of a current disability. Per VA law, the first criterion to establish service connection is competent evidence of the disability claimed. Moore v. Nicholson,        21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998). Here, there is no such evidentiary showing. On VA examination, and indeed elsewhere in the VA medical history, the Veteran has readily indicated that he last had a seizure more than 30 years ago, in 1981. Even by his written account, the last time he had symptomatology that might have been associated with a seizure was in 1986.           Nor has any medical treatment provider recently diagnosed the Veteran with seizures. Thus, there is no indication that the Veteran has the condition of seizures either right now, or remotely in proximity to when he originally filed his claim for service connection in 2004. See generally, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the existence of a current disability may be satisfied when a claimant has a disability at the time a claim for compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim). The essential element of a current disability has not  been proven, and therefore service connection for the claimed condition of seizures cannot be substantiated. 

Turning to the condition of headaches, there is medical evidence indicating that   the Veteran currently experiences this, but what next must be shown to demonstrate entitlement to the benefit sought, and has not been shown, is competent evidence causally linking the Veteran's headaches to his military service. In this regard,         the STRs are devoid of mention of headaches in service, and the Veteran similarly has not alleged having experienced them therein. The first mention of headaches is upon VA examination in May 2005, some 12 years following discharge, so there is a pronounced lack of continuity of symptomatology from military separation to the initial diagnosis of the condition claimed. See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature). See also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Essentially, there is not any source of evidence upon which to predicate the assumption that the Veteran's current headaches are in any way related to his service. Nor for that matter does the Veteran allege, or the medical evidence demonstrate that headaches have any objective relationship to the one form of neurological abnormality documented from service, that of the instance of a seizure in 1981. Accordingly, the key element of a causal nexus to service has not been established. 

On these grounds, the competent and probative evidence weighs against a finding of service connection for both seizures and headaches. The Veteran does not claim to currently have seizures. As to the issue of causation of headaches, his assertions have been afforded appropriate weight however, as he is a layperson, he cannot opine on the etiology of this disorder, as a matter not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the claim for service connection for seizures with headaches  must be denied. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for seizures with headaches is denied.






REMAND

For the reasons specified below, further development of the remaining claims on appeal is warranted prior to issuance of a decision.

Regarding first, claimed asbestosis, the Veteran contends having had asbestos exposure in detailed correspondence explaining that from July 1966 to July 1968 he was stationed aboard the U.S.S. CADMUS (AR-14) where he was assigned to the Deck Department, 1st Division as part of the ships Habitability Tiger Team. According to the Veteran, this job required him to go on in various ship berthing spaces and remove asbestos insulation from bulkheads and pipes, chip and remove floor tile, and refurbish decks to habitable conditions. Secondly, he indicates            an assignment from December 1973 to April 1977 aboard the U.S.S. GUADALCANAL (LPH-7) where for several years he slept in an angled corner where there was a heater wrapped with asbestos insulation. He further describes a period of time in which the ship was in the Philadelphia Naval Shipyard for a nine-month overhaul in drydock, during which period he frequently worked aboard the ship and was exposed to areas with pipes covered with asbestos insulation, and was around pipefitters, insulators and boilermakers. He alleges additional exposure aboard the U.S.S. GUADALCANAL from May 1983 to May 1986 as chief petty officer for the navigation department having been onboard the ship five days               a week. 

When the Veteran's service personnel records are checked, it is confirmed that he had service aboard the ships he has mentioned during the time periods specified. What is less certain from the documentation is what his occupational duties were. For instance, there is no documentary proof that while on the U.S.S. CADMUS    the Veteran was responsible for asbestos removal and other refurbishing duties. Some objective proof of asbestos exposure is needed in furtherance of this claim. The Board sees one potential source of substantiating evidence, in any documentation corroborating that the U.S.S. GUADALCANAL underwent a    nine-month overhaul in drydock, and that the crew may have been involved in refurbishing the ship. To this effect, the Veteran should be prompted for information as to the approximate dates of the drydock period for the U.S.S. GUADALCANAL, and a request should be made for the ship's history log for the time period in question. 

Meanwhile, there is on file the October 2000 report of a Dr. R.C.B., private physician and respiratory specialist, indicating his diagnoses that the Veteran had significant parenchymal disease that was consistent with mild asbestosis. Thereafter, a May 2005 VA Compensation and Pension examination failed to detect any evidence of asbestosis. Regardless, there is still the former medical diagnosis from October 2000 (which, incidentally, the VA examiner did not have opportunity to consider). Consequently, if upon remand any evidence is obtained that corroborates asbestos exposure in service, the Veteran should be afforded a new  VA medical exam to definitively ascertain whether he has asbestosis as due to his military service. 

Continuing to the next relevant issues, of service connection for various types of joint arthritis, there is indication of outstanding VA medical evidence to obtain.          While joint arthritis was never formally diagnosed during service, the Veteran has repeatedly indicated that from 1993 to 2005 he had been treated for arthritis in his hands, knees, hip and neck by the VA medical facility in Hampton, Virginia.        Thus far, the earliest medical findings of record of VA outpatient treatment date back to August 2003. Clearly, a records search for the prior documented medical history is warranted. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).

Thereafter, the RO/AMC should provide the Veteran with a VA medical examination to determine whether he has arthritis of the joints attributable to       either military service, or to an already service-connected disability. See 38 C.F.R.           § 3.310(a) (2010). On the subject of secondary service connection, in particular, this will determine whether arthritis of the ankles and knees is associated with a  service-connected bilateral foot disability; and whether arthritis of the neck is associated with service-connected lumbar spondylosis. 
Moreover, the Veteran was diagnosed with moderate carpal tunnel syndrome of the bilateral upper extremities on a January 2006 VA EMG study. He further alleges that his professional duties during his naval career required repeated wrist and hand motion on a daily basis in being a typist upon standard typewriters and computer keyboards, as well as key punch on communications equipment. Based on these contentions, there is competent lay testimony of in-service injury, even if not documented in the service records. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder). As such, the Board will order a VA examination to determine the current nature and etiology of carpal tunnel syndrome. 

Finally, the record reflects that the May 2005 VA Compensation and Pension examination was the last time the Veteran underwent evaluation for his service-connected rhinitis and sinusitis with dyspnea. This interval of nearly six years is too long for a meaningful disability rating to be provided. A more contemporaneous exam is required. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should contact the Hampton VAMC, and request copies of all available records of treatment from that facility dated from 1993 to 2005, as well as since November 2006. All records and responses received should be associated with the claims file.

2. The RO/AMC should contact the Veteran and request information regarding the dates during which the     U.S.S. GUADALCANAL (LPH-7) underwent an overhaul in drydock and alleged exposure to asbestos occurred. Following this, based on the information received, the RO/AMC should contact the National Personnel Records Center (NPRC) or other appropriate agency, and request copies of the ship's history and/or deck logs for the time period in question. 

3. Provided only that documentary evidence is obtained that corroborates the Veteran had exposure to asbestos during military service, then schedule him for a VA examination with a respiratory specialist. The purpose of this examination should be to confirm that the Veteran currently has asbestosis, and then to indicate whether said condition, if diagnosed, at least as likely as not                   (50 percent or greater probability) is etiologically related to military service. 

4. Then schedule the Veteran for a VA examination to ascertain the likely etiology of arthritis of several joint regions. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

a. The VA examiner should initially provide a diagnosis as to any current arthritic condition of the bilateral ankles, knees, hips, and neck. 

b. The VA examiner should then provide an opinion as to whether it is at least as likely as not               (50 percent or greater probability) that the diagnosed conditions were incurred during military service, taking into account the Veteran's own assertions regarding in-service symptomatology. 

c. The examiner should further indicate whether any diagnosed arthritic condition of the ankles, knees, and hips, at least as likely as not developed secondarily to a service-connected foot disability; and whether any arthritic condition of the neck          at least as likely as not developed secondarily to  service-connected lumbar spondylosis.                        In addressing secondary service connection, the VA examiner should consider both initial causation of the claimed conditions by service-connected disability, and the possibility that the latter disability chronically aggravated the former.                    (The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.)  

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5. Also schedule the Veteran for a VA examination to ascertain the likely etiology of bilateral carpal tunnel syndrome. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially confirm that              the Veteran has bilateral carpal tunnel syndrome.               The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed conditions were incurred during military service, taking into account the Veteran's own assertions regarding in-service symptomatology. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6. Then schedule the Veteran for a VA examination to determine the current severity of service-connected rhinitis and sinusitis with dyspnea. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should identify all present symptoms and manifestations attributable to         the Veteran's service-connected respiratory disability,              in accordance with the rating criteria specified at            38 C.F.R. § 4.97. The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the applicable rating criteria. 

7. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

8. Thereafter, the RO/AMC should readjudicate the claims on appeal for increased rating for rhinitis and sinusitis with dyspnea; and service connection for asbestosis, arthritis of several joint regions, and bilateral carpal tunnel syndrome, in light of all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


